Citation Nr: 0716918	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-21 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss with 
history of left tympanoplasty.

2.  Entitlement to service connection for shoulder 
disability.

3.  Entitlement to service connection for big toe disability.

4.  Entitlement to service connection for left elbow 
disability.

5.  Entitlement  to service connection for right Achilles 
tendon disability (claimed as bilateral leg and foot 
condition.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1974 to 
February 1977.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in June 2005, and a 
substantive appeal was received in June 2005.  The veteran 
requested a Board hearing at the local RO, which was 
subsequently withdrawn in July 2005.

The issue of entitlement to service connection for right 
Achilles tendon disability is addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss with history of left tympanoplasty was not 
manifested during the veteran's active duty or for many years 
thereafter, nor is any current hearing loss with history of 
left tympanoplasty otherwise related to such service.

2.  Shoulder disability was not manifested during the 
veteran's active duty service. 

3.  Big toe disability was not manifested during the 
veteran's active duty service.

4.  Left elbow disability was not manifested during the 
veteran's active duty service, nor is any current left elbow 
disability otherwise related to such service.  



CONCLUSIONS OF LAW

1.  Hearing loss with history of left tympanoplasty was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Shoulder disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Big toe disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Left elbow disability was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in an October 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the October 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 5, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in October 2003, which was prior to the 
March 2004 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, with regard to the issues decided on the merits 
in the following decision, the Board finds that there has 
been substantial compliance with the assistance provisions 
set forth in the law and regulations.  The record in this 
case includes service medical records and VA treatment 
records.  The Board notes that the veteran submitted an 
authorization form indicating that he received treatment from 
Kaiser Permanente around 1984 for his foot and ears.  The RO 
sent a request to Kaiser for these treatment records in 
January 2004.  However, in February 2004, Kaiser responded 
that all of the veteran's records were destroyed in October 
2003.  Further, as in the instant case, where there is no 
supporting evidence of any claimed injury in service or a 
link between the veteran's current disability and his active 
service, a VA medical examination is not necessary.  The 
Board finds that the record as it stands includes adequate 
competent evidence in the form of service medical records to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system and arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.


Hearing Loss with History of Left Tympanoplasty

The issue before the Board involves a claim of entitlement to 
service connection for hearing loss with history of left 
tympanoplasty.  Service connection for impaired hearing is 
subject to 38 C.F.R. § 3.385, which provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In his September 2003 claim, the veteran claimed that his 
hearing problems started while on basic training when an 
artillery simulation was set off within five to 10 feet from 
the veteran.  The veteran's February 1974 entrance service 
examination showed no hearing abnormality.  A follow up 
audiological evaluation in April 1974 again showed that the 
veteran's hearing was within normal limits.  His service 
treatment records are silent with respect to any complaints 
of hearing problems.  The veteran's October 1976 service 
examination prior to discharge stated that the veteran's ears 
were clinically evaluated as normal as well as indicated that 
there was no hearing abnormality.  A February 1977 statement 
by the veteran provided that there had not been any change to 
his medical condition since the last service examination in 
October 1976.  

Based on the evidence of record, the first post service 
medical evidence indicating a hearing disorder was a January 
2000 VA treatment record that indicated that the veteran had 
mild-moderate mixed hearing loss in the left ear, in part, 
related to poor Eustachian tube function.  Follow up 
treatment records continued to show treatment for chronic 
otitis media with otorrhea of the left ear.  A May 2000 VA 
treatment record showed that the veteran gave a history of a 
bloody thick discharge from the left ear for two years.  In 
June 2000, the veteran had a left mastoidectomy with 
tympanoplasty.   He had another surgery in April 2001 in 
which a cholesteoma was removed.   In April 2004, the veteran 
had a left exploratory tympanomastoidectomy.  Additional 
treatment records showed continuing treatment for hearing 
loss.  The Board notes that August 2001, March 2002, February 
2003 VA audiological evaluations showed that the veteran met 
the requirements of 38 C.F.R. § 3.385 for hearing loss 
disability.  

The Board recognizes that the veteran submitted an 
authorization form indicating treatment for his ears at 
Kaiser around 1984.  As previously noted, the veteran's 
records were destroyed by Kaiser in October 2003.  In his 
notice of disagreement and substantive appeal, the veteran 
argued that service connection should be granted because the 
VA failed to promptly request these records prior to their 
destruction.  However, there is no legal authority for 
granting service connection because certain private treatment 
records are no longer available.  More importantly, the 
veteran has provided no reasoning with respect to his claim 
that the VA failed to promptly react.  The veteran submitted 
his current claim for service connection on September 26, 
2003.  Within three weeks, on October 15 2003, the RO sent a 
letter to the veteran requesting information concerning his 
treatment.  On November 3, 2003, the RO received the 
veteran's authorization to obtain records from Kaiser.  This 
authorization is the first notice the RO received that such 
private records existed and it was actually submitted after 
the records had already been destroyed.  On January 21, 2004, 
within a reasonable time period, the RO did request such 
records.  The Board find that the RO made reasonable efforts 
to obtain these records in accordance with 38 C.F.R. 
§ 3.159(c)(1).  Further, again, there is no legal basis for 
which the Board may grant service connection simply because 
certain private treatment records were unavailable.   
 
The Board is thus presented with an evidentiary record which 
does not show hearing loss during service or at the time of 
discharge from service.  Although the veteran does now suffer 
from a hearing loss disability, the first evidence indicating 
hearing loss was a January 2000 VA treatment record, which 
was 23 years after the veteran's separation from service.  
The Board recognizes that a May 2000 VA treatment record 
showed that the veteran gave a history of left ear discharge 
for about two years; regardless, the beginning of the ear 
problem would still have been 21 years after discharge from 
service.  Further, the veteran himself indicated that his 
first treatment for his ears was at Kaiser in 1984, which was 
still seven years after discharge from service.  As a result, 
there is no supporting evidence of a continuity of pertinent 
symptomatology.  Further, there is no competent medical 
evidence linking any current hearing loss as well as the left 
tympanoplasty to active duty service.  Moreover, as there is 
no evidence of sensorineural hearing loss within a year of 
discharge, the service incurrence of sensorineural hearing 
loss may not be presumed.  Thus, the preponderance of the 
evidence is against a finding that the veteran's hearing loss 
with left tympanoplasty is related to his active duty 
service.  As a preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107. (West 2002). 



Shoulder Disability, Big Toe Disability and Left Elbow 
Disability

The veteran is also seeking entitlement to service connection 
for shoulder disability, big toe disability and left elbow 
disability.  The veteran claims that he broke his big toe as 
well as dislocated his shoulder and elbow while playing 
football during service when he was knocked down.  However, 
service medical records are silent with respect to any injury 
to the shoulder, elbow or big toe.  The veteran's October 
1976 service examination prior to discharge stated that the 
veteran's upper extremities and feet were clinically 
evaluated as normal.  A February 1977 statement by the 
veteran provided that there has not been any change to his 
medical condition since the last service examination in 
October 1976.  

VA treatment records from January 2000 to May 2005 have been 
reviewed.  Treatment records indicated that the veteran had 
significant degenerative changes of the left elbow.  The 
records also noted a left upper arm cyst for about three 
years.  A June 2001 treatment record showed a history that 
the veteran had a broken foot that was operated on in 1993.  
A January 2004 treatment record showed that the veteran had 
right shoulder pain.  A March 2004 treatment record indicated 
that the veteran complained of bilateral shoulder pain.  The 
treatment records also showed that the veteran had bilateral 
leg and foot pain due to degenerative disc disease of the 
spine.  The veteran suffered from lumbar radiculopathy and 
bilateral median neuropathy.  The treatment records, however, 
do not provide any further details concerning disabilities of 
the shoulder, big toe or left elbow.  Significantly, the VA 
treatment records do not link any disabilities of the 
shoulder, big toe or left elbow to service. 

The Board recognizes the veteran's statement that he broke 
his big toe and dislocated his shoulder and elbow while in 
service.  However, although the veteran is competent to 
report the facts regarding his injury, as a lay person he is 
not qualified to offer a medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection is not warranted for 
left shoulder disability, big toe disability and left elbow 
disability.  Service medical records are silent with respect 
to any injuries to the shoulder, big toe or left elbow.  The 
October 1976 discharge examination showed that the upper 
extremities and feet were clinically evaluated as normal.  
Moreover, there is no competent medical evidence linking any 
such disabilities to service.  Further, there is no 
supporting evidence of a continuity of pertinent 
symptomatology after service.  A lengthy period without 
evidence of treatment may also be viewed as evidence 
weighting against the veteran's claim.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Thus, a 
preponderance of the evidence is against the veteran's claim 
for shoulder, big toe and left elbow disabilities.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss with history of left 
tympanoplasty, for shoulder disability, for big toe 
disability and for left elbow disability is not warranted.  
To that extent, the appeal is denied.


REMAND

The veteran is also claiming entitlement to service 
connection for right Achilles tendon disability.  A January 
1977 service medical record showed that the veteran's right 
foot had slight redness in back of Achilles tendon.  The 
assessment was stretched Achilles tendon.  A subsequent 
January 1977 service medical record showed that the veteran 
complained of right ankle pain for 13 days.  The impression 
was right ankle pain and Achilles tendonitis.  Given that 
there is medical evidence of a right Achilles tendon injury 
in service, the Board finds that a VA examination with 
opinion is necessary to determine whether any current right 
Achilles tendon/right ankle disability is related to the 
injury he suffered while on active duty.  See 38 C.F.R. 
§ 3.159. 

Further, as previously stated in the analysis part of this 
decision, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Since the Board is remanding 
this issue for another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the issue on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The veteran should be scheduled for a 
VA orthopedic examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All disorders of the 
Achilles tendon/right ankle should be 
clearly reported.  Any medically 
indicated tests, such as x-rays, should 
be accomplished.  After reviewing the 
claims file and examining the veteran, 
the examiner should determine whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
Achilles tendon/right ankle disability is 
causally related to service, to include 
the Achilles tendon injury in January 
1977.  A detailed rationale should be 
provided for any opinions expressed.  

3.  Thereafter, the RO should review the 
expanded record and the Achilles tendon 
issue on appeal should be readjudicated.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


